COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Humphreys
Argued at Alexandria, Virginia


MARK ANTHONY LAWRENCE
                                            MEMORANDUM OPINION * BY
v.   Record Nos. 0716-01-4 and     CHIEF JUDGE JOHANNA L. FITZPATRICK
                 1385-01-4                     DECEMBER 3, 2002

COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                      Leslie M. Alden, Judge

          Vanessa Antoun, Senior Assistant Public
          Defender (Office of the Public Defender, on
          brief), for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General;
          H. Elizabeth Shaffer, Assistant Attorney
          General, on brief), for appellee.


     Mark Anthony Lawrence (appellant) contends the trial court

violated his due process rights when it revoked his probation and

imposed the full term of his three-year suspended sentence.

Finding no due process violation, we affirm.

                            I.   BACKGROUND

     The essential facts are not in dispute.    In November 1995,

appellant was convicted of attempted abduction.    He was sentenced

to five years in the penitentiary, followed by three years of

active probation.   On March 9, 2000 the trial court issued a bench


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
warrant charging that appellant had violated the terms of his

probation.    Specifically the bench warrant charged:

             MARK ANTHONY LAWRENCE has violated the terms
             of his probation:

             Condition #6: To follow my Probation and
             Parole Officer's instruction and be truthful
             and cooperative;

             On February 7, 2000 subject was transported
             to the Kennedy Shelter, 9155 Richmond
             Highway, Alexandria, VA., and instructed to
             obey all of the shelter's rules and to
             conduct himself in a manner so as not to be
             removed from the shelter. On February 22,
             2000, Mr. Joe Boodie, Case Manager, Kennedy
             Shelter reported that about 5:30 pm on
             February 21, 2000, subject made unwanted
             sexual advances toward Ms. Lisa Jones, Night
             Manager at the shelter. He said words to
             the effect that, I need some loving or I
             need some sex. Subject was immediately
             removed from the shelter.

             And the Defendant has not been of good
             behavior and there is good reason to believe
             his suspended sentence should be revoked.

     Appellant was arrested on the bench warrant February 1, 2001

and on February 16, 2001 at the resulting revocation hearing

denied that he "[was] removed from the shelter for non-compliance

with the rules there."    At this hearing, appellant objected to the

Commonwealth presenting evidence concerning his failure to

maintain contact with the probation office because the bench

warrant did not list that as a basis for a violation.

Notwithstanding his objection, appellant presented evidence as

part of his case that he and others on his behalf had attempted to

contact his probation officer on several occasions after his


                                 - 2 -
termination from the Kennedy Shelter.   The Commonwealth then

called a probation officer who testified about the facts

surrounding his removal from the shelter and his failure to keep

in contact with the probation office.   At the conclusion of that

hearing, the trial court revoked appellant's probation and stated:

             I'm convinced that the condition was given
             to you that you were to abide by all the
             rules of the Kennedy Shelter. I'm convinced
             you failed to do that. And I am also
             convinced that you absconded from probation
             after that.

     On May 18, 2001 the trial court granted appellant's motion to

rehear and allowed appellant to present additional evidence of his

attempts to contact his probation officer after being removed from

the shelter.    At the close of the reconsideration hearing, the

trial court again found appellant to be in violation and sentenced

him to three years incarceration.   The sole issue presented in

these combined appeals is whether the trial court violated

appellant's due process rights by considering evidence on

"absconding" from probation when that information was not

specifically noticed as a basis for revocation on the bench

warrant. 1




     1
       Appellant noted an appeal to the March 2, 2001 order
revoking his probation on March 19, 2001. However, appellant
then sought reconsideration in the trial court. When the trial
court denied reconsideration by order dated May 22, 2001,
appellant again noted an appeal. There is only one issue to be
resolved by this Court.

                                - 3 -
                             II.   ANALYSIS

     "No person shall be . . . deprived of life, liberty, or

property, without due process of law."        U.S. Const. amend V.;

Va. Const. art. 1, § 11.    "In general, due process requires that

individuals have notice of those acts which may lead to a loss

of liberty."     Holden v. Commonwealth, 27 Va. App. 38, 45, 497
S.E.2d 492, 495 (1998) (citing Marks v. United States, 430 U.S.
188, 191 (1977)).    In the context of revocations

             minimum due process requirements include:
             (1) written notice; (2) disclosure of the
             evidence against the accused; (3) an
             opportunity to be heard and to present
             evidence and witnesses; (4) an opportunity
             to confront and cross-examine adverse
             witnesses; (5) a "neutral and detached"
             hearing body; and (6) a written statement as
             to the evidence relied on and reasons for
             revoking parole.

Copeland v. Commonwealth, 14 Va. App. 754, 756, 419 S.E.2d 294,

295 (1992) (citing Morrissey v. Brewster, 408 U.S. 471 (1972)).

An order requiring the defendant to appear to show cause why his

suspension of sentence should not be revoked satisfies the

notice requirement.     See id. at 756, 419 S.E.2d at 296.

     In the instant case, the bench warrant expressly stated

that appellant had been removed from the Kennedy Shelter for

inappropriate conduct.    The record supports the trial court's

finding that appellant was terminated from his shelter placement

for cause.    This was clearly the issue outlined in the language




                                   - 4 -
of the bench warrant and provides an adequate basis for the

trial court's revocation of appellant's suspended sentence.

     "In any case in which the court has suspended the execution

or imposition of sentence, the court may revoke the suspension

of sentence for any cause the court deems sufficient that

occurred at any time within the probation period, or within the

period of suspension fixed by the court."    Code § 19.2-306(A).

"A trial court has broad discretion to revoke a suspended

sentence and probation based on Code § 19.2-306, which allows a

court to do so for any cause deemed by it sufficient."     Davis v.

Commonwealth, 12 Va. App. 81, 86, 402 S.E.2d 684, 687 (1991)

(citing Hamilton v. Commonwealth, 217 Va. 325, 326, 228 S.E.2d
555, 556 (1976); Slayton v. Commonwealth, 185 Va. 357, 365, 38
S.E.2d 479, 483 (1946)).    "'The court's findings of fact and

judgment will not be reversed unless there is a clear showing of

abuse of discretion.'"     Keselica v. Commonwealth, 34 Va. App.
31, 35, 537 S.E.2d 611, 613 (2000) (quoting Davis, 12 Va. App.

at 86, 402 S.E.2d at 687).    The trial court found as a fact that

appellant failed to abide by the rules of the Kennedy Shelter as

set out in the bench warrant, and this alone provides a

sufficient basis for the revocation.     Credible evidence supports

this finding.

     Moreover, appellant waived his due process objection to the

trial court's consideration of evidence that he "absconded" from

his probation when he presented evidence on absconding.

                                 - 5 -
Appellant "is confronted by a substantive rule of law which

renders irreversible the action of the trial court" in receiving

evidence on absconding.   Hubbard v. Commonwealth, 243 Va. 1, 9,

413 S.E.2d 875, 879 (1992).   "The rule is that 'where an accused

unsuccessfully objects to evidence which he considers improper

and then on his own behalf introduces evidence of the same

character, he thereby waives his objection, and we cannot

reverse for the alleged error.'"    Id. (quoting Saunders v.

Commonwealth, 211 Va. 399, 401, 177 S.E.2d 637, 638 (1970)); see

also Combs v. Norfolk and Western Rwy. Co., 256 Va. 490, 499,

507 S.E.2d 355, 360 (1998).   Initially, appellant presented

evidence on this issue at the February 16, 2001 revocation

hearing.   He also requested and received permission to present

additional evidence of this nature at the hearing on his motion

to reconsider.   The record reflects that appellant had notice

and ample opportunity to be heard on all issues and, thus, no

due process violation occurred.    The trial court is affirmed.

                                                          Affirmed.




                               - 6 -